Citation Nr: 0740366	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of colon cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L.G.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of colon cancer and assigned a 10 percent rating, 
effective November 22, 2004.  The veteran perfected an appeal 
as to the disability rating assigned.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

The record raises the issue of hemorrhoids as being an 
additional residual of the veteran's colon cancer.  See 
Travel Board Hearing Transcript at pages 12-13.  A veteran is 
entitled to compensation for each separate and distinct 
manifestation attributable to a service-connected disease or 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Where there is separate and 
distinct symptomatology of a single condition, it should be 
separately rated.  However, the issue of hemorrhoids has not 
yet been adjudicated by the RO.  Therefore, it is referred to 
the RO for appropriate development and consideration.


FINDING OF FACT

The veteran's residuals of colon cancer are manifested by 
daily fecal leakage; daily diarrhea and watery stools 
occurring five to seven times per day; frequent urgency to 
defecate; and involuntary bowel movement accidents occurring 
one to three times per week on average.  His symptomatology 
necessitates the wearing of pads on a daily basis.



CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of colon 
cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7332 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Specific rating criteria

The veteran's residuals of colon cancer are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7329 (2007).

Diagnostic Code 7329 provides the following levels of 
disability for intestine, large, resection of:

40 percent - With severe symptoms, objectively supported 
by examination findings.

20 percent - With moderate symptoms.

10 percent - With slight symptoms.

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board 
concludes that the veteran's condition would be more 
appropriately evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2007), which pertains to impairment of sphincter 
control.

Diagnostic Code 7332 provides the following levels of 
disability for rectum and anus, impairment of sphincter 
control:

	100 percent - Complete loss of sphincter control.

60 percent - Extensive leakage and fairly frequent 
involuntary bowel movements.

30 percent - Occasional involuntary bowel movements, 
necessitating wearing of pad.

10 percent - Constant slight, or occasional moderate 
leakage.

0 percent - Healed or slight, without leakage.

Analysis

As stated above, the veteran's residuals of colon cancer are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7329.

Due to the nature of the veteran's symptomatology, the Board 
has concluded that the veteran would be more appropriately 
rated for his residuals of colon cancer under Diagnostic Code 
7332.  Furthermore, the Board finds that, after resolving all 
reasonable doubt in the veteran's favor, the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 7332.

The probative medical evidence, consisting of an April 2006 
VA examination report, demonstrates that the veteran's 
disability is manifested by occasional involuntary bowel 
movements, thereby necessitating the wearing of pads.  
Specifically, the veteran reported the following 
symptomatology at his April 2006 VA examination: fecal 
leakage at least once per week; daily diarrhea and watery 
stools occurring five to seven times per day; frequent 
urgency to defecate; and involuntary bowel movement accidents 
occurring once per week on average.  The VA examiner noted 
that the veteran wears homemade pads on a daily basis "for 
protection due to the increased urgency [to defecate]."

Personal statements, from the veteran himself as well as from 
people who know him, also indicate that a higher 30 percent 
disability rating is warranted at this time.  In his Notice 
of Disagreement in June 2006, the veteran stated that he 
experienced fecal leakage on a daily basis.  On his VA Form 9 
in October 2006, the veteran once again claimed to experience 
daily fecal leakage and reported having involuntary bowel 
movements approximately once per week.  At his October 2007 
Travel Board hearing, the veteran gave detailed testimony 
with regard to how he constructs his own pads out of toilet 
paper and that these homemade pads are tantamount to 
commercial pads.  See Travel Board Hearing Transcript at 
pages 5-6.  He also reiterated that he experiences daily 
fecal leakage and that the pads serve to protect against such 
leakage.  See id. at page 10.  The veteran also admitted to 
experiencing up to three involuntary bowel movement accidents 
on average per week.  See id. at page 11.  One of the 
veteran's friends, L.G., also testified at his Travel Board 
hearing and stated that she had witnessed the veteran 
"always having to run off" while on fishing trips due to 
his urgent need to defecate, and that "he always has a roll 
of paper towels, whatever supplies he might need to take care 
of himself."  See id. at pages 16-17.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 30 percent rating 
under Diagnostic Code 7332, but no more.

The symptomatology to warrant a 60 percent evaluation under 
the criteria of Diagnostic Code 7332 is not shown in the 
veteran's case.  In this regard, the Board notes that while 
the veteran has repeatedly claimed to experience daily fecal 
leakage, the preponderance of the evidence demonstrates that 
he suffers from involuntary bowel movement accidents on 
average of only once per week, and no more than three times 
per week.  See April 2006 VA examination report; see also 
October 2006 VA Form 9; see also Travel Board Hearing 
Transcript at page 11.  The Board has determined that an 
average of one to three involuntary bowel movement accidents 
per week does not meet the standard of "fairly frequent" 
under the criteria for a 60 percent evaluation.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 60 percent evaluation.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 60 percent evaluation at any time since the 
effective date of service connection, November 22, 2004.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's residuals of colon cancer have been no more than 30 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent rating is warranted for 
residuals of colon cancer.  The benefit sought on appeal is 
granted to that extent.


ORDER

A 30 percent rating for residuals of colon cancer is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


